07/27/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON

    HEATHER P. HOGROBROOKS HARRIS v. TIJUANA M. HARRIS
                     (WATSON) ET AL.

                               Chancery Court for Shelby County
                                       No. CH-21-1110

                           ___________________________________

                               No. W2022-00784-COA-R3-CV
                           ___________________________________


The notice of appeal in this case was not timely filed. Therefore, this Court lacks
jurisdiction to consider this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

KENNY ARMSTRONG, J.; STEVEN STAFFORD, P.J., W.S.; CARMA DENNIS MCGEE, J.

Heather Patrice Hogrobrooks Harris, pro se appellant.

Darius Shawn Green, pro se appellee.

Thomas Roosevelt Branch, Memphis, Tennessee, for the appellee, Tijuana Harris.


                                  MEMORANDUM OPINION1

       On June 10, 2022, pro se Appellant, Heather P. Hogrobrooks Harris, filed a Notice
of Appeal in this Court. According to the Notice of Appeal, Appellant was appealing an
order of the Shelby County Chancery Court that was entered on May 3, 2022. Pursuant to
Rule 13(b) of the Tennessee Rules of Appellate Procedure, the Court did a preliminary

      1
          Rule 10 of the Rules of the Court of Appeals provides:

              This Court, with the concurrence of all judges participating in the case, may affirm,
      reverse or modify the actions of the trial court by memorandum opinion when a formal
      opinion would have no precedential value. When a case is decided by memorandum
      opinion it shall be designated “MEMORANDUM OPINION,” shall not be published, and
      shall not be cited or relied on for any reason in any unrelated case.
review of the appellate record to determine whether this Court had subject matter
jurisdiction over the appeal. Based on that review, we determined that this Court likely did
not have subject matter jurisdiction because Appellant’s notice of appeal was not timely
filed.

        A notice of appeal must be filed within thirty (30) days after the date of entry of the
final judgment. See Tenn. R. App. P. 4. This thirty-day requirement may not be waived.
American Steinwinter Investor Group v. American Steinwinter, Inc., 964 S.W.2d 569
(Tenn. Ct. App. 1997). An appellate court cannot extend the time for filing a notice of
appeal. Tenn. R. App. P. 2. “In civil cases, the failure to timely file a notice of appeal
deprives the appellate court of jurisdiction to hear the appeal.” Arfken & Associates, P.A.
v. Simpson Bridge Co., Inc., 85 S.W.3d 789, 791 (Tenn. Ct. App. 2002) (citations omitted).
In fact, “[i]f the notice of appeal is not timely filed, the appellate court is required to dismiss
the appeal.” Id.

        The order appealed was entered by the trial court on May 3, 2022. There is no
indication that any of the motions listed in Tennessee Rule of Appellate Procedure 4(b)
were timely filed. Thus, Appellant’s notice of appeal should have been filed with the Clerk
of this Court within thirty (30) days after May 3, 2022, or by June 2, 2022. Appellant did
not file a notice of appeal by that date, however. Appellant’s notice of appeal was not filed
with this Court until June 10, 2022.

       On June 17, 2022, this Court entered an Order setting forth the aforementioned
jurisdictional issue caused by Appellant’s untimely Notice of Appeal. Further, the Court
directed Appellant to “within fifteen (15) days of entry of [the] Order, show cause why this
appeal should not be dismissed for failure to timely file the notice of appeal.”

       On June 28, 2022, Appellant filed a response to the Court’s show cause Order.
Therein, Appellant states that she did not learn of the entry of the May 3, 2022 Order until
June 7, 2022, which is when she filed her notice of appeal. However, the May 3, 2022 order
is signed by the trial court judge and includes a certificate of service from the trial court
clerk, which certifies that the order was served on Appellant on May 4, 2022.2 The trial
court’s order meets the requirements of Rule 58 of the Tennessee Rules of Civil Procedure
for the valid entry of a judgment. In sum, Appellant’s response to this Court’s Order to
show cause does not include any explanation or new information sufficient to give this
Court subject matter jurisdiction over the untimely notice of appeal. See Tenn. R. App. P.
2.

       In light of the foregoing, this appeal is hereby DISMISSED. Costs of this matter
are assessed to Appellant, Heather P. Hogrobrooks Harris, for which execution may issue,

        2
           Even using the date from the certificate of service, May 4, 2022, Appellant’s notice of appeal was
still untimely when filed on June 10, 2022.
if necessary.



                PER CURIAM